DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on2/27/2020 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on  2/27/2020 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1-5 ,7,8, 11,17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al (2011/0282331 A1) in view of Arakawa et al (2018/0164595 A1). 
 Regrading claim 1, Brennan et al discloses (figure 1-4) an ophthalmic instrument (100) comprising: a light source (130) (paragraph 0047); an optical system that guides light emitted from the light source onto a retina of a subject eye (paragraph 0076); a communication section that receives a simulation image generated based on optometry information for the subject eye and intraocular lens information relating to an intraocular lens prescribable for the subject eye (paragraph 0009), the simulation image corresponding to how vision would appear in a case in which the intraocular lens is prescribed for the subject eye; and a control section (435) (paragraph 0058) that controls the light source and the optical system such that the simulation image received by the communication section is projected onto the retina. 
Brennan et al discloses all the claimed limitations except a communication section that receives a simulation image generated based on optometry information for the subject eye.
 Arakawa et al discloses a communication section (20)  that receives a simulation image generated based on optometry information for the subject eye (i.e., communicate with projector , paragraph 0034).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide a communication section in to the Brennan et al  an ophthalmic instrument for the purpose of  increase the device size as taught by Arakawa (paragraph 0012). 
Regrading claim 2, Brennan et al discloses wherein the simulation image is an image obtained by performing image processing on an original image based on the optometry information and the intraocular lens information (paragraph 0009).  
Regrading claim 3, combination Brennan et al in view of Arakawa et al discloses wherein the original image and the simulation image are moving images (paragraph 0056).  
Regrading claim 4, combination Brennan et al in view of Arakawa et al discloses wherein the original image is an image selected from a plurality of images of different scenes (paragraph 0056 and paragraph 0057).  
Regrading claim 5, combination Brennan et al in view of Arakawa et al discloses wherein the optical system includes a scanner that scans the light and a reflection member that reflects light scanned by the scanner toward the retina (paragraph 0066, Brennan et al).  
Regrading claim 7, combination Brennan et al in view of Arakawa et al  discloses wherein: the optical system includes a right-eye optical system to guide the light onto the retina of a right eye, and a left-eye optical system to guide the light onto the retina of a left eye; and the ophthalmic instrument further comprises an optical splitter that splits the light into light for the right-eye optical system and light for the left-eye optical system (paragraph 0077-0081).  
Regrading claim 8, combination Brennan et al in view of Arakawa et al  discloses wherein: the optical system includes a right-eye optical system to guide the light onto the retina of a right eye, and a left-eye optical system to guide the light onto the retina of a left eye; and the light source includes a right-eye light source employed with the right-eye optical system, and a left-eye light source employed with the left-eye optical system (paragraph 0077-0081).  
Regrading claim 11, Brennan et al discloses further comprising an eyewear terminal device provided with at least the optical system from the light source (130), the optical system, the communication section, and the control section.  
Regrading claim 17, Brennan et al discloses a program that causes a computer to function as the control section included in the ophthalmic instrument of (paragraph 0055-0056).  
Regrading claim 19, Brennan et al discloses (figure 1-4) an ophthalmic system (100)  comprising: a projection device that projects an image onto a retina of a subject eye; and an image generation device that generates a simulation image based on optometry information for the subject eye and intraocular lens information relating to an intraocular lens prescribable for the subject eye(paragraph 0076)  , the simulation image corresponding to how vision would appear in a case in which the intraocular lens is prescribed for the subject eye(paragraph 0076);  wherein the projection device projects the simulation image generated by the image generation device onto the retina.
Brennan et al discloses all the claimed limitations except a simulation image. 
 Arakawa et al discloses a simulation image  ( paragraph 0034).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide a simulation image in to the Brennan et al  an ophthalmic instrument for the purpose of  increase the device size as taught by Arakawa (paragraph 0012). 


Claim 12-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al (2011/0282331 A1) in view of Hanebuchi et al (2013/0135582 A1) . 
Regrading claim 12, Brennan et al discloses (figure 1-4) an image device (100) comprising a generation section that generates based on optometry information for a subject eye and intraocular lens information relating to an intraocular lens prescribable for the subject eye (paragraph 0076), the simulation image corresponding to how vision would appear in a case in which the intraocular lens is prescribed for the subject eye; and an output section that outputs the simulation image generated by the generation section to a projection device.  
Brennan et al discloses all the claimed limitations except a simulation image. 
Hanebuchi et al   discloses  al discloses a simulation image  ( paragraph 0058).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching  a simulation image in to the Brennan et al  an ophthalmic instrument for the purpose of calculate power of IOL and ophthalmic apparatus attains improvement in correction accuracy as taught by Hanebuchi et al (paragraph 0021). 
Regrading claim 13, Brennan et al discloses wherein the simulation image is an image obtained by performing image processing on an original image based on the optometry information and the intraocular lens information (paragraph 0009).  
Regrading claim 14, combination Brennan et al in view of Hanebuchi et al discloses wherein the original image and the simulation image are moving images (paragraph 0056).  
Regrading claim 16, combination of Brennan et al in view of Hanebuchi et al discloses further comprising: a display section that displays an image; and a display control section that controls the display section to display the original image and the simulation image on the display section.  
Regrading claim 18, Brennan et al discloses a program that causes a computer to function as the generation section and the output section included in the image generation device of (paragraph 0048).  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al (2011/0282331 A1) in view of Arakawa et al (2018/0164595 A1) further in view of WO (2013/175923 A1) (Hoya Corp).
Regrading claim 9, depends on claim 1, Brennan et al in view of Arakawa et al discloses all of the claimed limitations except comprising a field of vision camera that images an external field of vision, wherein: the control section controls the communication section such that a field of vision image obtained by imaging with the field of vision camera is transmitted to an image generation device.  
However, Hoya Corp discloses a field of vision camera (13) that images an external field of vision, wherein: the control (20) section controls the communication section such that a field of vision image obtained by imaging with the field of vision camera is transmitted to an image generation device (paragraph 0012-0080, figures 1-5).  
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide with a field of vision camera that images an external field of vision and the control   section controls the communication section such that a field of vision image in to the Brennan et al in view of Arakawa et al an ophthalmic instrument for the purpose of improve the device. 
Regrading claim 10, depends on claim 9, Brennan et al in view of Arakawa et al discloses all of the claimed limitations except wherein the simulation image is an image obtained by performing image processing on the field of vision image based on the optometry information and the intraocular lens information. 
However, Hoya Corp discloses the simulation image is an image obtained by performing image processing on the field of vision image based on the optometry information and the intraocular lens information (paragraph 0012-0080). 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching the simulation image is an image obtained by performing image processing on the field of vision image based on the optometry information and the intraocular lens information in to the Brennan et al in view of Arakawa et al an ophthalmic instrument for improve the device.  

Allowable Subject Matter
5.     Claim 6, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.    The following is a statement of reasons for the indication of allowable subject matter: further comprising an acquisition section that acquires an image from a plurality of images of different scenes as the original image in response to an instruction received by a reception section and  comprising an anterior segment camera that images an anterior segment of the subject eye, wherein: the control section detects an inter-pupil distance based on an anterior segment image obtained by imaging with the anterior segment camera, and controls a position of the reflection member based on the detected inter-pupil distance.  
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/           Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/27/2022